Case 19-80064-TLS           Doc 657       Filed 03/13/19 Entered 03/13/19 23:24:42                       Desc Main
                                         Document      Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19-80064-TLS
al., 1
                                         )
               Debtors.                  ) (Joint Administration Requested)
                                         )

                            DEBTORS’ REQUEST FOR
                  (I) AN EXPEDITED HEARING, (II) SHORTENED
                 NOTICE, AND (III) AN EXPEDITED RULING WITH
                 RESPECT TO DEBTORS’ MOTION FOR AN ORDER
    (I) AUTHORIZING THE DEBTORS TO SURCHARGE CERTAIN COLLATERAL,
       (II) ALLOWING THE LENDERS’ SECURED CLAIM IN AN AMOUNT THAT
    ACCOUNTS FOR THE SURCHARGE, AND (III) GRANTING RELATED RELIEF

        Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully make

this request for shortened notice, expedited hearing, and expedited ruling (collectively, the

“Requests”) and state the following in support of these Requests:

                                               Relief Requested

        1.       The Debtors seek entry of an order (the “Order”): (a) setting an expedited hearing

on shortened notice with respect to Debtors’ Motion for an Order (I) Authorizing the Debtors To

Surcharge Certain Collateral, (II) Allowing the Lenders’ Secured Claim in an Amount that

Accounts for the Surcharge, and (III) Granting Related Relief, filed contemporaneously herewith


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304. The
    cases have been procedurally consolidated and are being jointly administered under the case caption listed above.
Case 19-80064-TLS        Doc 657     Filed 03/13/19 Entered 03/13/19 23:24:42              Desc Main
                                    Document      Page 2 of 6


(Doc. No. ___) (the “Motion”); and (b) granting related relief. Specifically, the Debtors request

that the United States Bankruptcy Court for the District of Nebraska (the “Court”) shorten the

notice period and set an expedited hearing date of April 2, 2019, or as soon thereafter as the Court’s

calendar allows, to hear and consider the relief requested pursuant to the Motion.

                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule

1.5 of the United States District Court for the District of Nebraska. The Debtors confirm their

consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the entry of a final order by the Court in connection with this motion to the extent that

it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

       3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.      The bases for the relief requested herein are Section 105(a) of the Bankruptcy Code,

Bankruptcy Rule 9006(c) and 9013, and Rule 9006-1 of the Nebraska Rules of Bankruptcy

Procedure (the “Local Rules”).

                                            Background

       5.      The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and, as of January

16, 2019, operated approximately 367 stores in 25 states throughout the United States, as well as

e-commerce operations. The Debtors generated approximately $2.6 billion in revenue in fiscal

year 2017 and currently employ approximately 14,000 people throughout the United States.
Case 19-80064-TLS        Doc 657     Filed 03/13/19 Entered 03/13/19 23:24:42            Desc Main
                                    Document      Page 3 of 6


        6.      The Debtors filed voluntary petitions for bankruptcy relief under Chapter 11 of

Title 11 of the United States Bankruptcy Code on January 16, 2019 (the “Petition Date”). The

Debtors continue to operate their business and manage their properties as debtors and debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested

the appointment of a trustee or examiner in these chapter 11 cases.

        7.      The Motion requests that the Court (a) grant the Debtors authority to surcharge the

Collateral (as defined in the Motion) for the costs that have been and may be incurred in connection

with preserving or disposing of such Collateral to the extent allowed pursuant to the Final Order

Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and

9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Postpetition Financing, (II)

Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing Superpriority

Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders,

(V) Modifying the Automatic Stay, and (VI) Granting Related Relief [Docket No. 425] (the

“DIP Order”) and (b) allow the Lenders’ (as defined in the Motion) claim, including for voting

purposes, in an amount that accounts for the Surcharge Costs (as defined below).

                                         Basis for Relief

        8.      The Debtors’ Second Amended Chapter 11 Plan (the “Plan”) is set for hearing on

confirmation on April 2, 2019. The Plan specifically contemplates—and is predicated upon—the

filing of a separate motion to surcharge the Collateral. (Doc. 570, p. 21). As such, the Debtors

believe it is necessary and appropriate to have the Motion and Plan heard at the same time.

        9.      An expedited hearing, shortened notice and an expedited ruling on the Motion will

allow the Court and parties in interest to review and address any concerns they have with the

proposed surcharge simultaneously with the Plan that contemplates the surcharge, thus promoting

judicial efficiency.
Case 19-80064-TLS       Doc 657     Filed 03/13/19 Entered 03/13/19 23:24:42             Desc Main
                                   Document      Page 4 of 6


       10.     Importantly, no party will be prejudiced by the relief requested herein. The

potential for surcharging the Collateral was a key component of the DIP Order. See DIP Order,

¶ 4.3. The proposed surcharge is also clearly identified in the Plan. Moreover, the proposed

surcharge has been discussed publicly and privately on numerous occasions. Indeed, at the

hearings on February 7 and February 28, there were substantial discussions on the proposed

surcharge, and the Debtors disclosed that they were considering filing the Motion. Simply put, the

Lenders have been on notice of the Motion and, accordingly, will have plenty of time to prepare a

response, if any.

       11.     Furthermore, the Debtors respectfully assert that the requested relief is consistent

with what is provided for pursuant to Neb. R. Bank. P. 9006-1(A) and is necessary to ensure that

the Debtors’ continued compliance with the milestones of the DIP Facility.

       12.     The requested expedited hearing, shortened notice and expedited relief are

reasonably calculated to preserve, maintain and protect the value of the Debtors’ assets and estate.

       13.     Accordingly, the Debtors seek a shortened notice period with respect to the Motion

and an expedited hearing and ruling on the Motion, with the hearing to be held on April 2, 2019,

or as soon thereafter as the Court’s calendar would allow.

                                      Reservation of Rights

       14.     Nothing contained in this motion or any actions taken by the Debtors pursuant to

relief granted in the Order is intended or should be construed as a waiver or limitation of the

Debtors’ rights under the Bankruptcy Code or any other applicable law.

                                              Notice

       15.     The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents
Case 19-80064-TLS       Doc 657     Filed 03/13/19 Entered 03/13/19 23:24:42             Desc Main
                                   Document      Page 5 of 6


under the DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility; (f) the

Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h) the

office of the attorneys general for the states in which the Debtors operate; (i) the United States

Attorney’s Office for the District of Nebraska; (j) and any party that has requested notice pursuant

to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given.

                                        No Prior Request

       16.     No prior request for the relief sought in this motion has been made to this or any

other court.



                           [Remainder of page intentionally left blank]
Case 19-80064-TLS       Doc 657     Filed 03/13/19 Entered 03/13/19 23:24:42           Desc Main
                                   Document      Page 6 of 6


WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.



Dated: March 13, 2019             /s/ Michael T. Eversden
                                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meyersden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Jamie Netznik (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   jamie.netznik@kirkland.com
                                                   travis.bayer@kirkland.com
                                  - and –
                                  Steven Serajeddini (admitted pro hac vice)
                                  Daniel Rudewicz (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com
                                  Co-counsel to Debtors
